Citation Nr: 1401603	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  13-25 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been received in order to reopen the claim of entitlement to service connection for bilateral hearing loss, and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970.  He is the recipient of the Combat Infantryman Badge (CIB) and Purple Heart (PH) with one oak leaf cluster.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The June 2012 rating decision also denied service connection for tinnitus and the Veteran entered a notice of disagreement as to such denial in August 2012.  However, in a September 2013 rating decision, the RO granted service connection for tinnitus.  As such is a full grant of the benefit he sought on appeal, the issue of tinnitus is not before the Board.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the Virtual VA claims file reveals a copy of the Veteran's representative's December 2013 Informal Hearing Presentation.  The remainder of the documents in the Virtual VA file are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The reopened claim of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  By a February 1995 rating decision, the RO denied the Veteran's claim for service connection for hearing loss; he was advised of the RO's decision, and of his appellate rights.

2.  The Veteran did not initiate an appeal of the RO's decision within one year; nor was any new and material evidence received within a year.

3.  Additional evidence received since the RO's February 1995 decision is not cumulative or redundant of the evidence of record at the time of that decision, relates to an unestablished fact necessary to substantiate the claim for service connection for bilateral hearing loss, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's February 1995 rating decision denying service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2002)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994) [(2013)].

2.  New and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for bilateral hearing loss is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue, is deferred pending additional development consistent with the VCAA.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

In the present case, the RO, by a decision entered in February 1995, denied the Veteran's claim for service connection for hearing loss on the basis that the evidence failed to show audiometric findings in service that met the criteria for defective hearing.  Specifically, the RO found that service connection may not be established when decibel loss for the frequencies between 500 and 4000 Hertz are all less than 40 decibels; the decibel loss in at least three of these frequencies is 25 decibels or less; and, speech recognition scores are 94 percent or better.  At the time of such decision, the RO considered the Veteran's service treatment records, a September 1994 private medical record, and a December 1994 VA examination.  

In February 1995, the Veteran was advised of the decision and his appellate rights. However, no further communication regarding his claim of entitlement to service connection for bilateral hearing loss was received until May 2011, when VA received his application to reopen such claim.  Therefore, the February 1995 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2002)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994) [(2013)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for bilateral hearing loss was received prior to the expiration of the appeal period stemming from the February 1995 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

For claims to reopen filed on or after August 29, 2001-such as the Veteran's-evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The United States Court of Appeal for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a "reasonable possibility of substantiating the claim" should be considered a component what constitutes new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court has also held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

Here, the evidence received since the time of the RO's February 1995 rating decision includes statements from three individuals known to the Veteran concerning his long-term hearing difficulties, the Veteran's own statement that his hearing has worsened, a July 2008 VA audiology consult report showing bilateral hearing loss, and opinions regarding the etiology of the Veteran's bilateral hearing loss as offered at a May 2012 VA examination report and in a September 2012 private medical record.  This evidence was not before adjudicators when the Veteran's claim was last denied in February 1995, and it is not cumulative or redundant of the evidence of record at the time of that decision.  Specifically, such evidence includes statements regarding the continuity of the Veteran's hearing loss as well as opinions regarding the etiology of such disorder.  While the May 2012 VA examiner found that such hearing loss was unrelated to service, the September 2012 private medical opinion indicates that the Veteran's bilateral hearing loss was more likely than not related to his military noise exposure.  Therefore, such evidence relates to an unestablished fact necessary to substantiate the claim for service connection for hearing loss, and raises a reasonable possibility of substantiating the claim.  Accordingly, the claim is reopened.

ORDER

As new and material evidence has been received, the previously denied claim of entitlement to service connection for bilateral hearing loss is reopened, and to this extent only, the appeal is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's reopened claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Veteran contends that he has experienced hearing loss as a result of his exposure to acoustic trauma during combat while in service.  Specifically, he claims that a mortar round exploded on top of the hatch of a personnel carrier in South Vietnam.  See August 1994 Claim.

As an initial matter, the Board notes that that in light of the Veteran's receipt of a Combat Infantryman Badge and Purple Heart with one oak leaf cluster, the provisions of 38 U.S.C.A. § 1154(b) apply.  Under § 1154(b), in any case where a Veteran is engaged in combat during active service, lay or other evidence of service incurrence of a combat related disease or injury will be considered sufficient proof of service connection if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence during service, and, to that end, VA shall resolve every reasonable doubt in favor of the Veteran.  Notably, however, the provisions of § 1154(b) do not establish a presumption of service connection but rather ease a combat Veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).  Therefore, any allegation of acoustic noise exposure coincident with such combat service is considered to have occurred.  

As indicated previously, the record reflects that the Veteran was afforded a VA examination in May 2012 to determine the current nature and etiology of his bilateral hearing loss.  The examiner determined that the Veteran's hearing loss was not as least likely as not caused by his military service.  In so concluding, the examiner explained that the Veteran's hearing thresholds were within normal limits bilaterally at separation; there were no complaints of hearing loss in the service medical records; the Veteran had a history of occupation noise exposure (he worked in a can company for about 7.5 years but wore hearing protection); the Veteran reported that the onset of his hearing problems in 1971 or 1972; and the Veteran stated that his hearing decreased after a mortar attack, which was not noted in any contemporaneous medical treatment records.  Based upon these findings, the examiner concluded there was no connection between the Veteran's hearing loss and service.  Additionally, the examiner noted that the Veteran had hearing loss that existed prior to service and that his hearing loss was aggravated beyond normal progression in military service.

The Board finds the May 2012 VA examiner's opinion to be inadequate for three reasons.  First, the examiner's report fails to fully consider the full record, relevant portions of which are noted below.  In particular, the examiner did not address the Veteran's disclosure at separation that he experienced ear trouble and hearing loss (upon entry, he denied any such issues) or, as a combat Veteran, his lay testimony regarding the explosion of a mortar round on top of the hatch of a personnel carrier in South Vietnam is considered credible evidence of such event.  Second, as the Veteran's bilateral hearing loss was noted on his service entrance examination, the relevant inquiry pertains to aggravation of such pre-existing disorder as opposed to incurrence and, in this regard, the report contradicts itself on the issue of aggravation.  Specifically, although the examiner stated, and the record appears to show, that the Veteran's hearing was normal at separation, the examiner recorded that the Veteran's hearing loss which existed prior to service had been aggravated beyond normal during his military service.  Third, new evidence, the private medical opinion submitted by the Veteran, has been associated with the record which was not part of the Veteran's claims file at the time of his May 2012 VA examination.  For these reasons, the Board finds that a new VA medical opinion is warranted to determine the current nature and etiology of the Veteran's hearing loss disability based upon the full record.  See Barr v. Nicholson, 21 Vet. App. 303, 311   (2007) (holding that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

The pertinent evidence of record warranting consideration by the examiner in a new medical opinion is as follows.

The Veteran's February 1968 service induction examination reflects that the Veteran had some hearing loss upon entry to the military.  Both ears were measured at -5 decibels (dB) at 500, 1000, and 2000 hertz, and 40 decibels at 4000 hertz (3000 hertz was not documented).  On a report of medical history of that same date, the Veteran disclosed various issues and ailments, but he did not report any hearing issues:  he checked boxes indicating that he did not have or ever had "ear, nose, or throat trouble" or "hearing loss." 

The Veteran's February 1970 exit examination showed no hearing loss, with audiometer scores of 0 dB 500, 1000, 2000, and 4000 hertz (again, 3000 hertz was not documented).  However, the accompanying report of medical history shows that the Veteran checked boxes reflecting that he had "ear, nose, or throat trouble" and "hearing loss."

In a December 1994 VA examination, the Veteran reported that he was exposed to a mortar shell that exploded in the 1960s and that he has had complaints of decreased hearing and intermittent tinnitus since that time.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss since the late 1960s.

Statements from individuals known to the Veteran indicate that he has experienced ongoing hearing difficulties for the past 10 to 20 years or more.

Furthermore, since the Veteran's May 2012 VA examination, he has submitted a private medical opinion.  The Veteran reported to a private audiologist his exposure to acoustic trauma in service; exposure to occupation noise, albeit while wearing hearing protection; and acknowledged some recreational noise exposure through hunting when he was younger.  The private audiologist concluded that the Veteran's bilateral hearing loss is more likely than not related to his military service and possible worsened as a civilian.  Although she perhaps inaccurately characterized the Veteran's exams as indicated hearing within normal limits (without specifying which exams she was referring to), she offered a rationale that "it is documented in the histopathology literature that outer hair cell damage in the cochlea occurs prior to an individual ever showing a threshold shift on an audiogram."

Finally, the Board finds that a remand is necessary in order to obtain outstanding VA medical records.  The record reflects that the Veteran receives treatment at St. Louis, Missouri VA Medical Center (VAMC), John Cochran Division.  While the record contains only a July 25, 2008 audiology consult report from that facility, that report mentions the existence of a May 30, 2008 VA audiogram which is missing from the claims file.  Therefore, while on remand, the Veteran should be asked to identify any VA or non-VA healthcare provider whom he has seen for treatment of assessment of his hearing loss disability and, thereafter, all identified records, to include the May 30, 2008 VA audiogram and any outstanding VA treatment records from the St. Louis VAMC, should be obtained for consideration in his appeal.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should associate the May 30, 2008 VA audiogram and any outstanding treatment records pertaining to the Veteran's bilateral hearing loss from 2008 to the present.  All reasonable attempts should be made to obtain any identified records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Thereafter, the claims file should be provided to an appropriate VA examiner so as to offer an opinion regarding the etiology of the Veteran's bilateral hearing loss.  The need for an examination is left to discretion of the VA examiner selected to write the opinion.  The claims files must be made available to the examiner for review. 

After reviewing the claims file, the examiner should offer an opinion regarding the following:

(A)  Did the Veteran's bilateral hearing loss, as noted on his February 1968 entrance examination, increase in severity during service?

(B)  If so, is there clear and unmistakable evidence that such increase in severity is due to the natural progress of the condition?

In offering his or her opinion, the examiner should consider the following:
* The Veteran's statements that his hearing loss began in service in the late 1960s, reflected in the 1970 report of medical history and December 1994 VA examination.
* As a combat Veteran, his lay testimony regarding the explosion of a mortar round on top of the hatch of a personnel carrier in South Vietnam is considered credible evidence of such event.
* The December 1994 VA examiner's diagnosis of bilateral sensorineural hearing loss since the late 1960s.
* Statements from individuals known to the Veteran indicate that he has experienced ongoing hearing difficulties for the past 10 to 20 years or more
* The September 2012 private medical opinion indicating that the Veteran's bilateral hearing loss is more likely than not related to his military service and possible worsened as a civilian, including her rationale that "it is documented in the histopathology literature that outer hair cell damage in the cochlea occurs prior to an individual ever showing a threshold shift on an audiogram."

In rendering any opinion, the examiner must consider the full record, to include all medical and lay evidence of record, to include the Veteran's lay statements regarding the onset and continuity of bilateral hearing loss symptomatology.

A detailed rationale for all opinions expressed should be furnished.  

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


